NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARSHALL E. MIKELS,                             No. 16-15602

                Plaintiff-Appellant,            D.C. No. 3:12-cv-00056-EMC

 v.
                                                MEMORANDUM*
JAN ESTEP; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Marshall E. Mikels appeals pro se from the district court’s order denying his

post-judgment motion for relief from the district court’s order dismissing his action

alleging violations of the Truth in Lending Act (“TILA”) and other claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of a Federal Rule of Civil Procedure 60(b) motion. Casey v.

Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion by construing Mikels’s motion

to vacate as a Rule 60(b) motion and denying it because Mikels failed to file the

motion “within a reasonable time.” Fed. R. Civ. P. 60(c)(1); Ashford v. Steuart,

657 F.2d 1053, 1055 (9th Cir. 1981) (setting forth factors to determine whether a

Rule 60(b) motion was filed within a “reasonable time”).

      Appellees’ motion for judicial notice (Docket Entry No. 50) is denied as

unnecessary.

      AFFIRMED.




                                         2                                   16-15602